People v Salahuddin (2021 NY Slip Op 02022)





People v Salahuddin


2021 NY Slip Op 02022


Decided on April 1, 2021


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: April 1, 2021

110100

[*1]The People of the State of New York, Respondent,
vNaseyf Salahuddin, Also Known as Seef, Appellant.

Calendar Date: March 5, 2021

Before: Garry, P.J., Egan Jr., Clark, Aarons and Colangelo, JJ.


G. Scott Walling, Slingerlands, for appellant.
Robert M. Carney, District Attorney, Schenectady (Peter H. Willis of counsel), for respondent.

In satisfaction of a multicount indictment, defendant pleaded guilty to murder in the second degree and waived his right to appeal. At sentencing, defense counsel requested to be relieved of his assignment of representing defendant and defendant asked to withdraw his guilty plea. County Court denied both requests and sentenced defendant, in accordance with the terms of the plea agreement, to 20 years to life in prison. Defendant appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues that may be raised on appeal. Based upon our review of the record, however, we find potential issues of arguable merit pertaining to the denial of defense counsel's request to withdraw from representation and the denial of defendant's request to withdraw his guilty plea. Therefore, without expressing any opinion of the ultimate merits of these issues, we grant counsel's application for leave to withdraw and assign new counsel to address these issues and any others that the record may disclose (see People v Beaty, 22 NY3d 490, 492-493 [2013]; People v Stokes, 95 NY2d 633, 638-639 [2001]; People v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d 650 [1986]).
Garry, P.J., Egan Jr., Clark, Aarons and Colangelo, JJ., concur.
ORDERED that the decision is withheld, application to be relieved of assignment granted and new counsel to be assigned.